         Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 1 of 13




1    JAMIR DAVIS, ESQ. SBN 98041 PRO HAC VICE
     J. DAVIS LAW FIRM, PLLC
2    P.O. BOX 122123
3    COVINGTON, KY 41011
     TELE: 859-750-5033
4    JDAVISLAWKY@GMAIL.COM

5    MICHAEL R. SEVILLE, ESQ. SBN 278164
     CURTIS L. BRIGGS, ESQ. SBN 284190
6
     SEVILLE BRIGGS, LLP
7    3330 GEARY BLVD. 3RD FLOOR, EAST
     SAN FRANCISCO, CA 94118
8    TELE: 415-324-8733
     MICHAEL@SEVILLEBRIGGS.COM
9
     CURTIS@SEVILLEBRIGGS.COM
10
     ATTORNEYS FOR PLAINTIFF
11
                                      UNITED STATES DISTRICT COURT
12
13                                 NORTHERN DISTRICT OF CALIFORNIA

14
15   DACARI SPIERS,                                         CASE NO. 20-cv-01357-JSC

16                  Plaintiff,                              PLAINTIFF’S NOTICE OF MOTION
                                                            AND MOTION TO CHALLENGE
17                                                          CONFIDENTIALITY; MEMORANDUM
18             v.                                           AND POINTS AND AUTHORITIES IN
                                                            SUPPORT
19   CITY AND COUNTY OF SAN FRANCISCO;
     and DOES 1-50 individually and in official             DATE: January 21, 2021
20   capacities as police officers for the City and         TIME: 9:00 a.m.
21   County of San Francisco, inclusive.                    DEPT: TBD
                                                            JUDGE: Magistrate Jaqueline Scott Corley
22
                  Defendant.
23   _________________________________
24
25
26
27
28
                                                      1
                                   MOTION IN OPPOSITION TO CONFIDENTILITY
                            SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 2 of 13




                                                         NOTICE

1
     TO DEFENDANT AND ATTORNEYS OF RECORD:
2
3    PLEASE TAKE NOTICE that on January 21, 2021, at 9:00 a.m. of the above-captioned Court,

4    before the Honorable Magistrate Jaqueline Scott Corley, pursuant to the June 4, 2020 Protective
5
     Order and Local Civil Rule 7, Plaintiff Dacari Spiers (“City” or “Defendant”) hereby moves the
6
     Court for an order to remove confidentiality designation over the police body-worn camera
7
8    (“BWC”) footage all officers at the scene of incident on October 6, 2019 and BWC footage of all

9    officers at St. Francis Memorial Hospital on or about October 9, 2019. Plaintiff advises the
10   Defendant also take notice that although the June 4, 2020 Protective Order requires Plaintiff to file
11
     this motion, the burden of proof in this matter remains with the Defendant.
12
13   Said Motion will be based upon the fact that case law has deemed that BWC footage should be
14   released because the public’s interest in alleged civil rights violations of its police department is, if
15
     anything, even stronger today. Gonzalez v. City of San Jose Case No. 19 -cv-08195-NC at *7(N.D.
16
     Cal. Jul. 31, 2020).
17
18   This Motion will be based upon the June 4, 2020 Protective Order (Dkt. 37), this Notice, the
19
     accompanying Memorandum of Points and Authorities in support, with such oral and documentary
20
     materials as may be received by the Court.
21
22   Date: December 10, 2020                                                J. Davis Law Firm, PLLC
23
                                                                            /s/ Jamir Davis
24                                                                          Jamir Davis
                                                                            Attorney for Plaintiff
25
26
27
28
                                                         2
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 3 of 13




                                MEMORANDUM OF POINTS AND AUTHORITIES

1
     I. INTRODUCTION
2
3             At its core, this case is a civil rights case about police brutality and blatant infringements of

4    Plaintiff’s constitutional rights, which resulted in permanent emotional and physical harm to
5
     Plaintiff. Plaintiff is a hardworking African American father of three, who was racially profiled,
6
     brutally beaten, and later harassed by San Francisco Police Officers. The issue before the Court in
7
8    this motion is whether the police body-worn camera (“BWC”) footage depicting the police brutality

9    and misconduct should remain confidential. Case law is clear that BWC footage should be released
10   because the public’s interest in alleged civil rights violations of its police department is, if anything,
11
     even stronger today. Gonzalez v. City of San Jose Case No. 19 -cv-08195-NC at *7(N.D. Cal. Jul.
12
     31, 2020). Therefore, the confidentiality designation must be lifted.
13
14   II. PROCEDURAL HISTORY
15
16            Protective Order, Docket. 20, Section 6 dictates the procedure of this motion. On June 1,

17   2020 Defendant’s Counsel emailed Plaintiff’s Counsel the Stipulated Protective Order for signature.
18   At which time Defendant’s Counsel made representations that the Stipulated Protective Order was,
19
     “modeled after the Northern District of California’s Model” and that Defendant’s Counsel had “not
20
     made any changes to the model.” (Exhibit A) Plaintiff Counsel being familiar with the Northern
21
22   District of California’s Model and its requirements for challenging confidentiality signed the

23   Stipulated Protective Order and it was filed on June 4, 2020. Defendant would later reveal that the
24   Stipulated Protective Order was in fact not the Northern District of California’s Model Protective
25
     Order.
26
27
28
                                                          3
                                       MOTION IN OPPOSITION TO CONFIDENTILITY
                                SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 4 of 13




            Northern District of California’s Model Protective Order and the Parties Stipulated

1    Protective Order Section 6.1 allows for “Any Party or Non-Party may challenge a designation of
2    confidentiality at any time.” “The Challenging Party shall initiate the dispute resolution process by
3
     providing written notice of each designation it is challenging and describing the basis for each
4
     challenge.” Plaintiff made a written challenge on November 2, 2020 via letter. (Exhibit B) In that
5
6    letter Plaintiff’s Counsel clearly articulated its position and cited applicable case law.

7
            Northern District of California’s Model Protective Order and the Parties Stipulated
8
     Protective Order both state, “The parties shall attempt to resolve each challenge in good faith and
9
10   must begin the process by conferring directly (in voice to voice dialogue; other forms of

11   communication are not sufficient) within 14 days of the date of service of notice.” The parties met
12
     and conferred concerning the confidentiality challenge on November 12, 2020. At which time
13
     Plaintiff again cited applicable case law in support of its position. Defendant’s counsel failed
14
     articulate any case law that was relevant to Plaintiff’s challenge. During that conversation
15
16   Plaintiff’s Counsel and Defendant’s Counsel also agreed that they would be unable to resolve the

17   challenge without Court intervention and that Defendant would file a motion in accordance with
18
     Northern District of California’s Model Protective Order Section 6.3.
19
20          Northern District of California’s Model Protective Order Section 6.3 requires, “ that if the

21   Parties cannot resolve a challenge without court intervention, the Designating Party shall file and
22
     serve a motion to retain confidentiality under Civil Local Rule 7 (and in compliance with Civil
23
     Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge or within 14 days of
24
25   the parties agreeing that the meet and confer process will not resolve their dispute.” On November

26   30, 2020 Defendant’s Counsel then emailed Plaintiff’s Counsel and stated that they would file the
27   Motion on December 2, 2020. (Exhibit C) Plaintiff’s Counsel responded on November 30, 2020 by
28
                                                         4
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 5 of 13




     filing a Notice (Dkt. #37) with the Court stating Defendant had waived the confidentiality

1    designation because it had failed to respond in a timely manner.
2
            It was not until Plaintiff filed its Notice (Dkt. #37), that Defendant’s Counsel revealed that
3
4    the Stipulated Protective Order entered into on June 4, 2020 was not in fact the Northern District of

5    California’s Model Protective Order. Plaintiff’s Counsel and Defendant’s Counsel met and
6    conferred on December 1, 2020 and agreed that Plaintiff would file the initial motion in accordance
7
     with the Stipulated Protective Order.
8
9    III. STATEMENT OF FACTS
10
            On the night of October 6, 2019, Plaintiff, his girlfriend, and his cousin were at a restaurant
11
12   in Fisherman’s Wharf in San Francisco, CA. Plaintiff’s girlfriend had her wallet stolen, at some

13   point during the night, and the three were returning to their car. Plaintiff was consoling his
14   girlfriend, when San Francisco police officers suddenly arrived and without notice or justification,
15
     began beating Plaintiff with their department issued batons. Plaintiff was struck multiple times, did
16
     not resist, and suffered severe injuries to his legs, arms, and body.
17
18          Plaintiff was transported to Saint Francis Memorial Hospital in San Francisco, where he
19
     underwent surgery on his left leg and arm to repair badly broken bones, with his wrist requiring
20
     metal pins being placed in the extremity to hold the shattered bone together. While in the hospital,
21
22   on multiple occasions, San Francisco police officers and other agents of the City and County

23   entered Plaintiff’s room and harassed and attempted to intimidate Plaintiff. In addition, officers
24   filed for fraudulent emergency protective order claiming Plaintiff had choked his girlfriend.
25
     Plaintiff’s girlfriend was then removed from his bedside while he was in the hospital. Plaintiff was
26
     forced to endure pain and suffering without the companionship of his girlfriend after the order was
27
28
                                                        5
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 6 of 13




     served. To date, the San Francisco Police Department has not disciplined or terminated any of the

1    officers involved.
2
     IV. STANDARD OF REVIEW
3
4       A. Burden of Proof
5
            Although Plaintiff’s Counsel has agreed to file the first motion in this matter the burden of
6
7    proof remains with the Defendant because it is well established that the party seeking a

8    confidentiality designation over materials under a protective order bears the burden of showing
9
     good cause for confidentiality. That burden remains when the confidentiality designation is
10
     challenged by another party. In re Roman Catholic Archbishop of Portland Oregon, 661 F.3d 417,
11
12   424 (9th Cir. 2011). Once a challenge is made “the plaintiff need not provide that the designation is

13   inappropriate. Rather, the defendants must show good cause of it to remain.” Gonzalez v. City of
14   San Jose Case No. 19 -cv-08195-NC at *4(N.D. Cal. Jul. 31, 2020). Furthermore, the Stipulate
15
     Protective Order entered into on June 4, 2020 does not address burden shifting and therefore the
16
     burden of proof remains on the Defendant.
17
18      B. Waiver
19
20      Defendant may attempt to argue that Plaintiff has waived its ability to challenge confidentiality

21   because the challenge is untimely. The Stipulated Protective Order requires Plaintiff to bring a
22   motion before the Court within 21 days of their initial challenge on November 2, 2020. However,
23
     the clear misrepresentation by Defendant’s Counsel in claiming that Stipulated Protective Order
24
     was Northern District of California’s Model Protective Order combined with the phone
25
26   conversation and email correspondence confirming that Defendant’s Counsel though he was

27   responsible for filing the initial motion is evidence that there should not be a waiver of the
28
                                                        6
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 7 of 13




     challenge because requirements for filing were miscommunicated. (Exhibit A) (Exhibit C)

1    Furthermore, this Court has held that miscommunication on multiple occasions should be taken into
2    consideration when considering weather there was a waiver. Gonzales v. City of San Jose, No. 19-
3
     cv-08195-NC, at *5 (N.D. Cal. July 31, 2020). Therefore, Plaintiff’s challenge should not be
4
     waived.
5
6       C. Good Cause
7
8           1. Particularized Harm

9
            The analysis in deciding whether a party has shown good cause for a confidentiality
10
     designation under Federal Rule of Civil procedure 26 and the protective order begins with an
11
12   analysis of whether the material will cause a "particularized harm." Phillips ex rel. Estates of Byrd

13   v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). To show a particularized harm the party
14   seeking confidentiality must "allege specific prejudice or harm" that will result from disclosure. Id.
15
     During the Parties’ meet and confer communication on December 1, 2020 Defendant stated the
16
     particularized harm in this matter is that that police officers involved will not receive a fair criminal
17
18   trail if the body camera footage is released because the jury pool will be tainted. However, this

19   argument is speculative, and Defendant has not provided any evidence that there is currently a
20
     criminal investigation of this matter. In fact, to date none of the officers involved have been
21
     disciplined or terminated for their participation in the brutal attack of Plaintiff. Furthermore, even if
22
     there is an ongoing criminal investigation of the police officers that does not guarantee that the
23
24   officers will ever be indicted. Defendant’s Counsel cited that the San Francisco District Attorney’s

25   Office recently announced it will be prosecuting officers in police shooting incidence. However, the
26
     facts of both cases cited are much different than this case because this case does not involve police
27
     shootings.
28
                                                         7
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 8 of 13




            Secondly, it is likely that Defendant will make an argument about officer safety. However,

1    there are no real concerns regarding officer safety and the officers involved here do not demand
2    anonymity because they are uniform officers who interact with the public daily. In Harmon, the
3
     Court held that if officer’s identity is well known or readily obtainable there is no interest in
4
     anonymity for the interest in officer safety. Harmon v. City of Santa Clara, 323 F.R.D. 617, 624
5
6    (N.D. Cal. 2018). Even if there were real concerns of officer safety this Court has held that “harm is

7    outweighed by the public interest in transparency.” .Id at 625 Furthermore, the procedures that
8
     officers should follow during traffic stops and investigations are already available to the public
9
     through post standards, general orders, and police training manuals. Moreover, there are no tactical
10
     or strategic discussion articulated on the video because police officers muted their BWC for
11
12   extended amounts of time when they claimed to be discussing such matters. Therefore, there is not
13   particularized harm to Defendant concerning officer safety.
14
            2. Balancing Test
15
16
            If the court determines that disclosure of the material will cause particularized harm, its next
17
     proceeds to balance the public and private interests in confidentiality versus disclosure. Seven
18
     factors guide this balancing test:
19
20   (1) whether disclosure will violate any privacy interests;

21   (2) whether the information is being sought for a legitimate purpose or for an improper purpose;
22
     (3) whether disclosure of the information will cause a party embarrassment;
23
     (4) whether confidentiality is being sought over information important to public health and safety;
24
25   (5) whether the sharing of information among litigants will promote fairness and efficiency;

26   (6) whether a party benefitting from the order of confidentiality is a public entity or official; and
27   (7) whether the case involves issues important to the public.
28
                                                         8
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 9 of 13




     Glendale Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); In re Roman Catholic

1    Archbishop of Portland, 661 F.3d at 424.
2
3                              i. Disclosure Will Not Violate a Privacy Interest

4              The only Privacy interest here is the Privacy interest of the Plaintiff. The right to
5
     disseminate personal information about the Plaintiff should be at the discretion of the Plaintiff and
6
     not the Defendant. Plaintiff has the right to disseminate personal information about himself if he so
7
     wishes. Here Plaintiff has discussed this matter with Counsel and as consented to the release of such
8
9    information to advance his case. Defendant may attempt to argue that they have a privacy interest,

10   however; the events took place in public and a job as a police officer requires that an officer be in
11
     the “public eye every day.” Gonzales v. City of San Jose, No. 19-cv-08195-NC, at *6 (N.D. Cal.
12
     July 31, 2020). Therefore, disclosure will not violate a privacy interest.
13
14                            ii. Information is Being Sought for a Legitimate Purpose

15             Police accountability has been deemed to be a legitimate purpose and Plaintiff is seeking
16   the release of the information so that it can be provided to the California Department of Justice, the
17
     U.S. Department of Justice and other oversight agencies so that a full investigation of the Defendant
18
     and the officers involved can occur. Furthermore, Defendant’s Counsel has made claims that are
19
20   absolutely untrue and the BWC footage will provide addition evidence of Defendant’s baseless

21   claims.
22                           iii. Disclosure Will Not Cause Unnecessary Embarrassment
23
               Disclosure will not cause unnecessary embarrassment to the Defendant. Defendant claims
24
     that it acted properly and committed no violations of the law. Therefore, Defendant can not argue
25
26   that the video will cause embarrassment because if Defendant acted in accordance with the law as it

27   claims there is nothing captured that would cause embarrassment. In contrast, Plaintiff is pursuing
28
                                                           9
                                        MOTION IN OPPOSITION TO CONFIDENTILITY
                                 SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 10 of 13




     this action because he is currently suffering unnecessary embarrassment because of the allegations

1    made by Defendant that he was involved in domestic violence. The release of the BWC will clear
2    his name and save him from further slander.
3
                           iv. Public Health and Safety
4
            “Noting " the national discussion about police treatment of minorities and law
5
6    enforcement’s use of body cameras," the court in Sampson found that " [l]aw enforcement’s use

7    of body cameras" is " an issue of importance to the public generally, and to public health and safety
8
     specifically." Harmon v. City of Santa Clara, 323 F.R.D. 617, 625 (N.D. Cal. 2018. Furthermore,
9
     “The public has a strong interest in knowing whether members of their tax-funded police
10
     department who swear to protect and serve them are using excessive force in violation of the United
11
12   States Constitution, thereby endangering the health and safety of the community.” Gonzales v. City
13   of San Jose, No. 19-cv-08195-NC, at *7 (N.D. Cal. July 31, 2020). Just like in Gonzales, here there
14
     was also an assault and battery against the Plaintiff and his constitutional rights were violated.
15
     Moreover, to Plaintiff’s knowledge none of the officers involved here have been terminated
16
17   disciplined or even investigated and are still being paid and interacting with members of the public

18   on a daily basis. These officers present a risk to the public because their actions October 6, 2020
19   demonstrate that they do not follow department procedures and act with impunity. There is
20
     evidence that at least one of the officers involved in this brutal beating has a history of harassing
21
     and physically threating other minority citizens near the same location.
22
23                          v. Sharing Information Among Litigants is Not an Issue

24          This is not an issue as all the information has been shared.
25
                           vi. The Party Benefiting is a Public Entity
26
27
28
                                                        10
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
          Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 11 of 13




             The only party benefiting from the confidentiality is the San Francisco Police Department

1    and potential Defendants that will be later named individually. The longer the video is kept
2    Confidential the more harm will occur to Plaintiff. Defendant’s defense is currently built on
3
     baseless claims which will not stand once the video is released.
4
                           vii. Importance to the Public is High
5
6            “The public's interest in alleged civil rights violations of its police department is, if

7    anything, even stronger today. The Minneapolis Police Department's killing of George Floyd on
8
     May 25 of this year catalyzed protests throughout the nation against police use of excessive force
9
     that continue today.” Gonzales v. City of San Jose, No. 19-cv-08195-NC, at *8 (N.D. Cal. July 31,
10
     2020). Furthermore, in Harmon, this Court stated that the public "unquestionably holds a hefty
11
12   interest in police force transparency, and especially so when fundamental rights are at
13   stake." Harmon v. City of Santa Clara, 323 F.R.D.624 (N.D. Cal. 2018). Just like in Harmon, here
14
     fundamental rights are at issue because Plaintiff’s Fourth Amendment Rights were violated and the
15
     local concern about issues of this nature are at a all time high. Also, the video of Defendant entering
16
17   into the Plaintiff’s hospital room the day after his surgery is so horrific it shocks the conscious and

18   must be revealed. Therefore, for these reasons, the importance to the public weighs heavily in favor
19   of the Plaintiff.
20
21   V. CONCLUSION
22
             The Defendant has the burden of showing a particularized harm that would occur if the
23
24   designation were removed and has failed to do so and the public interest in disclosure of the video

25   sharply outweighs San Francisco Police Departments private interest in keeping the footage
26   confidential. Therefore, this motion to lift the confidentiality designation over the BWC footage
27
     should be granted.
28
                                                         11
                                      MOTION IN OPPOSITION TO CONFIDENTILITY
                               SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 12 of 13




     Date: December 10, 2020                                           J. Davis Law Firm, PLLC

1                                                                      /s/ Jamir Davis
                                                                       Jamir Davis
2                                                                      Attorney for Plaintiff
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
                                  MOTION IN OPPOSITION TO CONFIDENTILITY
                           SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
         Case 3:20-cv-01357-JSC Document 38 Filed 12/10/20 Page 13 of 13




                                       CERTIFICATE OF SERVICE
1
            I hereby certify that on December 10, 2020, I filed a true and correct copy of the foregoing
2    document electronically using the Courts ECF system, which will serve an electronic copy on the
3    following counsels of record at their registered ECF electronic mail address:

4
            Raymond R. Rollan
5
            Raymond.Rollan@sfcityatty.org
6           Deputy City Attorney
            Office of City Attorney Dennis Herrera
7           (415) 554-3888 Direct
            www.sfcityattorney.org
8
9
                                                                  /s/Jamir Davis_________
10                                                                JAMIR DAVIS
                                                                  Counsel for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       13
                                     MOTION IN OPPOSITION TO CONFIDENTILITY
                              SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50
